Citation Nr: 1548838	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a kidney disorder secondary to hypertension and entitlement to service connection for a psychiatric disorder have been raised by the record (see October 2015 hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Regarding the claim for a kidney disorder in particular, the Board notes a June 2012 VA addendum opinion stating that the Veteran "has chronic kidney disease most likely due to a combination of htn [hypertension] and DM [diabetes mellitus]."  In the decision below, the Board grants service connection for hypertension.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran's hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015); VAOPGCPREC 3-2003 (July 16, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was examined in October 1971 prior to entrance into service.  At that time, although a single blood pressure reading was measured to be 140/84 and the examiner initially noted high blood pressure, he crossed out this finding and hypertension was not diagnosed on the entrance examination report.  The Veteran was found to be qualified for enlistment into service.     

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Here, VA cannot presume that, at service entry, the Veteran was not sound with respect to his blood pressure.

To rebut the presumption of sound condition under 38 U.S.C.A. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12
Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).   It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12
Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part). 

Even assuming that there was clear and unmistakable evidence that hypertension preexisted service, the next question in order to rebut the presumption of soundness is whether there is clear and unmistakable evidence that such condition was not aggravated during service.  Clear and unmistakable evidence that the disease or injury was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).

The Veteran carries a current diagnosis of hypertension.  See May 2012 VA examination report.  The date of the first diagnosis is listed as 1974.  Id.  In an addendum opinion from June 2012, the VA examiner stated that the Veteran's medical records reflected treatment with medications for hypertension for many years, and that he had been on medication for hypertension during the entire time period in which the records were available.  The examiner opined that, although the service treatment records did not include enough data to properly determine whether a diagnosis of hypertension was appropriate at entrance, it was likely that the Veteran had preexisting hypertension that was not aggravated by service.      

However, as the Veteran was not diagnosed with hypertension upon entrance into service, he is presumed sound with respect to his blood pressure.  As a result, the burden falls on VA to prove by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated by service.  In this case, the VA examiner has already acknowledged that there was not enough data available at entrance into service to make a proper finding as to whether the Veteran had hypertension as opposed to an isolated incident of high blood pressure.  The Board finds that VA has not met its "onerous" burden of proving by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  See, e.g., Cotant, supra.   

In short, the Veteran has a current diagnosis of hypertension, his service treatment records reflect elevated blood pressure readings, and a VA examiner has concluded that hypertension was first diagnosed in 1974 (during the Veteran's last year of service) and that the Veteran's post-service treatment records reflect a long history of treatment for hypertension.  The presumption of soundness has not been rebutted, and the criteria for service connection for hypertension have been met.  


ORDER

Service connection for hypertension is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


